DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.

Status of examination
Consistent with the 12/13/2021 Interview Summary, the 11/24/2021 Notice of Non-Compliant Amendment has been withdrawn as having been sent in error.
The 8/17/2021 amendment has been entered and examined, resulting in this final Office action.

Status of claims
Canceled:
12
Pending:
1-11 and 13-41
Withdrawn:
1-9 and 13-39
Examined:
10-11 and 40-41
Independent:
10 (also withdrawn claims 1, 13, 17-18 and 33)
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting



Priority
As detailed on the 12/7/2010 filing receipt, this application claims priority to as early as 5/21/2008.  The examined claims have been interpreted as being accorded this priority date.


Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objection to the title is withdrawn.
The previous objection to the abstract is withdrawn.
The previous objection to the claims is withdrawn.
The 112/2nd rejections are withdrawn, however new rejections are applied.
The 112/1st rejections are withdrawn.
The double patenting rejection is withdrawn as application 12/992,363 (now patent 11193934) recites method claims in contrast to the instant "kit" claims.
The 101 rejections are withdrawn.  Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of analysis step 2B in that the recited combination of kit elements (1) and (2) is non-conventional.  Applicant's 8/17/2021 remarks at p. 13 further support withdrawal of the rejections.
The 103 rejections are withdrawn as further described below.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Regarding withdrawal of the 103 rejection, the following analysis applies.
MPEP 2143 "Examples of Basic Requirements of a Prima Facie Case of Obviousness" provides "exemplary rationales" (MPEP 2143.I), and among those "A. Combining prior art elements according to known methods to yield predictable results" (MPEP 2143.I.A) aligns most closely with the instant claims.  In determining whether this rationale applies, the MPEP provides "To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries [and] articulate...:"
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
Regarding MPEP 2143.I.A(1) above, the claim 10 recited "(1) capturing antibodies for capturing YKL-40" reads on Johansen (as cited on the attached "Notice of References Cited" form 892) and its teaching that "YKL-40 concentrations in human serum or EDTA plasma can be determined by a commercial two-site, sandwich-type enzyme-linked immunoassay (ELISA) (Quidel, Santa Clara, CA, USA)" (emphasis added, Johansen: §3.1; and entire document).  
The recited "(2) capturing antibodies for capturing MASP2" reads on Jensenius (US7083786, as cited on the 5/8/2013 IDS) and its teaching that "...quantitative assays may be devised for the estimation of MASP-2 concentrations... Such assays may be fluid phase or Solid phase. Examples are competitive and non-competitive ELISAs. As an example of the latter, microtiter wells are coated with anti-MASP-2 antibody, incubated with samples, and the presence of MASP-2 visualized with enzyme labelled antibody followed by substrate that deposits a colored compound" (Jensenius: §"Quantitative Assays of MASP-2;" and entire document).  The commercial availability of the MASP-2 ELISA kit of Jensenius is evidenced by Hycult (as cited on the attached "Notice of References Cited" form 892) and its teaching that "The new Hbt MASP-2 ELISA allows sensitive and accurate quantification of MASP-2 in plasma and other body fluids...  MASP-2 quantification will be of importance for studies on... cancer..." (Hycult: 1st page, "Hot new products;" and entire document) and "Human MASP-2" and "Unique HK326" (Hycult: 1st page, "Hot new products," Table "ASSAYS;" and entire document) and is further evidenced by Schlapbach (as cited on the attached "Notice of References Cited" form 892) and its teaching that 
The recited "(3) detecting antibodies for detecting YKL-40 or MASP2 when YKL-40 or MASP2 is bound by the antibodies stated in (1) or (2)" reads on the secondary antibodies of the above kits taught by Johansen and Jensenius, as described and cited above.  Below, for simplicity, this analysis focuses on the primary (or "capturing") antibodies of (1) and (2) with the understanding that each is accompanied by its secondary antibody portion of its respective assay as recited in (3), these secondary antibodies being taught by Johansen and Jensenius, as above.  
And, as described in the below section on claim interpretation, the recited "(4) an instruction of use..." is interpreted as reading on embodiments not requiring a functional relationship between the recited "instruction" and any substrate, such that the recitation reads on embodiments requiring only intended use of the recited "kit."  MPEP 2111.05 pertains, including citations therein to In re Gulack and In re Ngai.
Regarding MPEP 2143.I.A(2) above, PHOSITA could have combined the elements, with each element performing in combination, for example as recited in (1-2) of claim 10, just as each performed individually in the prior art.  There are at least two requirements at this point of the rationale: (i) that, combined, the two would have performed "just as each performed individually in the prior art" and (ii) that PHOSITA might have selected the two elements without undue experimentation.  The former (i) appears clear in that the instant assays could have performed as the combination in claim 10 just as they would have performed individually in the prior art.  As to the latter (ii) and whether PHOSITA would have selected the two particular elements (1-2) of claim 10, from among at least the many hundreds of possible protein cancer biomarkers, without undue experimentation, that question is further addressed below.
Regarding MPEP 2143.I.A(3) above and "a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable," this appears to be the critical question, as to withdrawal of the 103 rejections, and turns on interpretation of what constitutes "the results of the combination."  
Those results might be interpreted as simply the separate results of each biomarker assay, and such results would have been predictable as taught by Johansen and Jensenius, as above.
Alternatively, those results might be interpreted as requiring an additional analysis and conclusion drawn from analysis of the separate results, as disclosed at [4-5 and 66] of the specification, a conclusion indicating possible hepatocarcinoma (HCC).  
As to whether claim 10 should be interpreted as requiring this additional analysis and conclusion, first, the informational content of recited element (4) reads on intended use as described in the below section on claim interpretation.  Second, it is normal that claims to machines and manufactures, including a kit as recited in claim 10, while supported by disclosure as to their purpose, generally need not recite that purpose as part of the claim.  Thus, even though generation of an indication of HCC gives purpose to the claimed invention, as disclosed, nonetheless the claim need not recite that purpose.  In combining prior art for an obviousness rejection however, such a reason to select and combine may be needed, particularly if combining without such a reason would require undue experimentation, as is the case for the instant claim 10.
The above interpretation, in which the purpose of the claim and, more particularly, the purpose of combining recited kit claim elements (1-2) is disclosed but need not be recited explicitly, is consistent with the examples 1-8 of MPEP 2143.I.A.
As noted in the search results, the combination of the recited "YKL-40" (or its synonyms) and "MASP2" (or its synonyms) generally was not found in the prior art.  As described above, the two were found individually, but not in the same reference, except as noted below.  Also, while to some extent YKL-40 is taught in a cancer context and even a hepatocarcinoma context as captured in the search notes, MASP2 was not found in that context individually, let alone in combination with YKL-40.
Two instances of combined YKL-40 and MASP2 were found in the prior art.  First, as noted in 
Therefore, the 103 rejection is withdrawn at least for lack of rationale to combine prior art teaching the claimed kit elements (1-2).

Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. [4] and possibly additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of browser-executable address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a)).  This objection is maintained.

Claim objections
Claim 10 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is 
The following recitations are objected to:
Claim
Recitation
Comment
10
(1)...
1)...
The enumeration of the recited "kit" elements can be made more readable.  Rather than requiring distinction between the elements enumerated as "(1)" and the elements enumerated as "1)," the recited "1)" through "3)" may be amended to "(a)" through "(c)."  Of course, if element (4) is deleted, then this objection would be mooted.
10
(1) first capturing antibodies for capturing...
(2) second capturing antibodies for capturing...
(3) detecting antibodies for detecting...
The following is suggested:
(1) first 
(2) second 
(3) third 
OR
(1) first capture[[ing]] antibodies for capturing...
(2) second capture[[ing]] antibodies for capturing...
(3) third detection[[g]] antibodies for detecting...
The problems with the present language are:
(i) The presently recited "capturing" and "detecting" are being used as adjectives, but they read more as verbs.  The grammatical forms "capture" and "detection" would be better for use as adjectives, e.g. "capture antibodies."
(ii) The recited "capturing antibodies for capturing" and "detecting antibodies for detecting" is redundant.


10
(3) ..., and
This comma should be a semi-colon, consistent with the semi-colons after (1) and (2).  Of course, if element (4) is deleted, then this objection would be mooted.


Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-11 and 40-41 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/2nd as indefinite:
Claim
Recitation
Comment
10
(1) ... a solid-state carrier;
(2) ... a solid-state carrier;
The relationship is unclear between these two instances of "a solid-state carrier."  This rejection may be overcome by either: (i) by amending the second instance to "[[a]]the" if both instances refer to the same carrier or (ii) amending the two instances to "a first..." and "a second..." if the two instances refer to different carriers.  Presently, the claims read on separate carriers or a single carrier.
10
an instruction of use, wherein instruction of use comprises
Missing article.  Possibly "...wherein the instruction..."
41
similar articles
The recited "similar" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known definition in the art in the instant context.  (MPEP 2173.05(b) pertains.)  This rejection is maintained and may be overcome by deleting "or similar articles."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
10
YKL-40
This term is interpreted as reading on a particular protein, "YKL-40."  The specification at [4] pertains, "YKL-40 is an abbreviation of human cartilage glycoprotein 39 (HcGP.39) or chitinase 3-like 1 (which is abbreviated as CHI3Ll)."  A Wikipedia article (as cited on the attached form 892) also pertains.
10
MASP2
This term is interpreted as reading on a particular protein, "MASP2."  The specification at [5] pertains, "MASP2 is the abbreviation of mannan-binding lectin associated serine protease-2..."  A Wikipedia article (as cited on the attached form 892) also pertains.
10
capturing antibodies...
capturing antibodies...
detecting antibodies...
The recited "capturing" and "detecting" each is interpreted as an adjective modifying "antibodies" in each instance.  These recitations are not interpreted as verbs as they might be in a claim to a process.  An above objection also pertains.
10-11
...for capturing YKL-40...
...for capturing MASP2...
...for detecting...
In each instance, all after "for," potentially reads on intended use.  To ensure that these recitations read only on embodiments having the recited structural limitations, in each instance "for" may be amended to "configured for."  Presently an assumption has been made consistent with the preceding suggestion.

Relatedly, in claim 11, the recited "for detection of the concentration of YKL-40 or MASP2" is interpreted similarly.  That is, the current recitation reads on water, since water can be used to assist with or "for detection of the concentration of YKL-40 or MASP2."
10
first capturing antibodies for capturing YKL-40...

second capturing antibodies for capturing MASP2...

detecting antibodies for detecting YKL-40 or MASP2 when YKL-40 or
MASP2 is bound by the antibodies stated in (1) or 
no recitation as to the degree of specificity of binding.

The specification discloses "...antibodies may be monoclonal antibodies or polyclonal antibodies..." ([39]) and does not further disclose explanation, examples or embodiments regarding any particular bind coefficients, degree of specificity, selectivity, etc.

It is assumed that some degree of specificity, greater than no degree of specificity is required, and that the recitations do not read on antibodies so non-specific as to bind any protein.



A reagent kit..., comprising:
...
(4) an instruction of use, wherein instruction of use comprises instructions to conduct a method for classifying a sample, comprising a step of joint detection of proteins YKL-40 and MASP2 in the sample, wherein the joint detection comprises:
First, the recited "instruction of use," reads on any form of conveying information directing the recited "method," including both structural and non-structural forms.  This interpretation is in contrast to, for example, the narrower recitation of claim 41, e.g. there limiting the instructions to structural formats recited in claim 41.

Second and regardless of the structural format of the "instruction," the "kit" is recited as "comprising" the "instruction," however, consistent with MPEP 2111.05 (and citations therein to In re Gulack and In re Ngai), claim 10 reads on embodiments requiring any, including no, functional relationship between the required structure of the recited "kit" and the recited "instructions."  In a BRI, the recited "instructions" read on directions to a person.  Any structure of such instructions is not clearly and functionally related to the required structure of the "kit."  As a result, the recited steps of "separately measuring...," "obtaining..." and "classifying..." do not clearly limit the structure of the recited "kit."  The scope of a claim to a "kit," as a form of machine or manufacture under 101, is strictly limited only according to required structure.  This interpretation relative to MPEP 2111.05 also applies to the similar recitation of claim 41.
41
to hold one or several
vessels, 96-well plates, or strips
The recitation reads on intended use.  Possibly "...configured to hold..." would be as intended and would be a clearly limiting recitation. 




Examiner Comment
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).

Conclusion
No claim is allowed.  Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631